Citation Nr: 1115426	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for tinnitus, granting a 10 percent evaluation effective January 31, 2008; denied service connection for an annular tear, L4 and L5 fusion, and mental problems, including depression and anxiety; and declined to reopen a claim of entitlement to service connection for bilateral hearing loss.  In October 2008, the Veteran submitted a notice of disagreement (NOD) for the issue of service connection for a low back disability and subsequently perfected his appeal in May 2009.

While the Veteran did request a Travel Board hearing on his May 2009 VA Form 9, he failed to appear for his scheduled hearing in February 2011.  Further, he did not submit a request for postponement.  Accordingly, the Veteran's hearing request is considered withdrawn and the case will be decided on the evidence of record.  See 38 C.F.R. § 20.704(d) (2010).

On his May 2009 VA Form 9, the Veteran indicated that he disagreed with the denial of his petition to reopen a claim for service connection for bilateral hearing loss, specifically with the VA examination performed.  Additionally, in July 2009, the Veteran contacted VA seeking to reopen his claims for service connection for bilateral hearing loss and a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  This contact was within the one year appeal period following his October 2008 denial of service connection for a psychiatric disorder and reopening of a claim for service connection for bilateral hearing loss.  Although these statements served as NODs for the Veteran's psychiatric disorder and bilateral hearing loss claims, no statement of the case has been issued for these matters.  Because the filing of an NOD initiates appellate review, these issues must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and PTSD, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakable demonstrate that the Veteran experienced a pre-existing back disability upon entrance to active duty.

2.  A chronic low back disability was not manifest in service and arthritis of the low back was not manifest within one year of discharge; low back disability is unrelated to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

2.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

The February 2008 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and personnel records, VA examination report, and all obtainable private treatment records are in the file.  The Board notes that a September 2008 letter from the Veteran's private chiropractor referenced additional private treatment.  The Veteran was sent a letter asking that he submit signed Consent to Release Information forms for the identified private practitioners.  The Veteran did not respond to this letter.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has fulfilled its duty to assist in obtaining any relevant treatment records.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA spine examination in February 2009.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, including the appropriate range of motion testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the February 2009 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for a low back disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran alleges that he currently has a low back disability that is the result of service.  Specifically, he asserts that he injured his back in an in-service motor vehicle accident and that his current low back disability is related to that in-service injury.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis or degenerative changes of the lumbar spine within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for his degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 3.307 (2010).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

In this case, there is no indication in the record that any low back disability was noted on the Veteran's entrance examination in December 1974.  Upon his entry into service, the Veteran indicated that he had a history of recurrent back pain.  See Report of Medical History, December 1974.  This is, however, not the equivalent of a notation of the presence of current disability, as physical examination for entrance disclosed no spinal abnormalities.  The Veteran's service treatment records reflect that the Veteran was involved in a motor vehicle accident in June 1976 and pulled a back muscle.  One year later, in May 1977, he hurt his back while working out and was diagnosed with a muscle spasm due to strain in the lumbar region.  The treatment records related to these in-service injuries do not mention the Veteran's history of recurrent back pain or indicate that the in-service injuries were an aggravation or worsening of a pre-existing back disorder.  Further, the Veteran's November 1977 separation examination showed that the spine was normal and the separation report of medical history did not reflect any continued complaints of back pain.  In light of the absence of clear and unmistakable evidence showing that the Veteran had an existing back disability prior to service, the Board finds that the presumption of soundness is not rebutted and the Veteran is considered to have been sound upon entrance to active duty.  Thus, the Board will address the Veteran's service connection claim on a direct basis and not on the basis of aggravation of a pre-existing disability.

In February 2009, a VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, status post L4-L5 fusion surgery in 2004.  As such, the requirement for a present disability is met.

The Veteran's service treatment records indicate that he pulled a back muscle in a June 1976 motor vehicle accident.  Additionally, he was diagnosed with a muscle spasm due to strain in the lumbar region after hurting himself working out in May 1977.  Thus, the requirement for an in-service event is met.

Although in-service injuries to the back and a current low back disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

As referenced above, the Veteran underwent a VA spine examination in February 2009.  The examiner reviewed the Veteran's claims file and noted his two in-service back injuries.  She also noted his lack of complaints and/or diagnoses relating to the back on discharge and his present reports of back pain since service.  The examiner concluded that the Veteran's current low back disability was less likely than not related to his military service because of the denial of back pain at separation and the lack of documented medical treatment until 2003, over 25 years after his separation from service.  In light of the separation examination showing a normal spine with no complaints of back pain and a lack of evidence of medical treatment since the time of separation, the examiner could not link the Veteran's current low back disability to his in-service back injuries.

The only other medical evidence to opine on the etiology of the Veteran's low back disability is a September 2008 letter from the Veteran's private chiropractor, J. B.  Dr. J. B. indicates that the Veteran was treated for lumbar injuries following an in-service motor vehicle accident and that his current disability is due to those injuries.  However, there is no indication that Dr. J. B. is aware of the specific in-service treatment or diagnoses or that he reviewed the service treatment records to fully evaluate the extent of the Veteran's in-service injuries.  Additionally, Dr. J. B. did not comment on the Veteran's lack of back pain or symptoms at separation.  

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds Dr. J. B.'s opinion to be less probative than the February 2009 VA examiner's opinion.  Dr. J. B. provides a somewhat conclusory opinion without reference to the lack of back complaints at discharge and the nature of the in-service back diagnoses.  In light of these deficiencies, the Board finds Dr. J. B.'s nexus opinion less probative than the February 2009 VA examiner's opinion.  

In this case, the only remaining evidence which purports to relate the Veteran's current low back disability to his in-service back injuries consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his low back disability.  His assertions are accorded less weight than the competent and probative medical evidence, the February 2009 VA examiner's opinion, that is against his claim.  Competent and probative evidence linking the Veteran's low back disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran was treated for his low back disability until over 25 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Although the Veteran claimed to the February 2009 VA examiner that he has experienced back pain since service, this is not supported by the evidence.  The only piece of private medical evidence, the September 2008 letter from the Veteran's chiropractor, does not reference treatment prior to 2003.  Additionally, the Veteran specifically denied any recurrent back pain on his separation report of medical history.  This is in contrast to his entrance report of medical history.  Surely if the Veteran had reported such a history on entrance and was still experiencing such symptoms, he would have again reported it at separation.  Furthermore, the Veteran first sought benefits for a service-connected disability in September 1983.  On his claim form, he reported only hearing loss as a disability resulting from his military service.  He made no mention of any current back pain or back pain since service.  The Board believes that if the Veteran had experienced back pain since service, he surely would have indicated such on his September 1983 application for disability compensation.  The evidence simply does not support a finding of continuous symptoms since active duty.  Thus, the requirement for a causal relationship between the present disability and the disease or injury incurred or aggravated during service cannot be met via continuity of symptomatology.

As explained above, the evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his in-service back injuries, and his current low back disability.  Although the Board notes the Veteran's current disability and in-service back injuries, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued a statement of the case addressing entitlement to service connection for a psychiatric disorder or whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  Therefore, the claim of entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and PTSD, and the petition to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and PTSD, and petition to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for either of these issues, the issue(s) on appeal should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


